13-4735
     Zhu v. Sessions
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A088 805 016
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   11th day of August, two thousand seventeen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   HUI ZHU,
14                           Petitioner,
15
16                     v.                                            13-4735
17                                                                   NAC
18
19   JEFFERSON B. SESSIONS, III,
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Farah Loftus, Century City,
25                                         California.
26
27   FOR RESPONDENT:                       Stuart F. Delery, Assistant Attorney
28                                         General; Anthony P. Nicastro, Senior
29                                         Litigation Counsel; Yanal H. Yousef,
30                                         Trial Attorney, Office of
31                                         Immigration Litigation, United
32                                         States Department of Justice,
33                                         Washington, D.C.
1            UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5            Petitioner Hui Zhu, a native and citizen of China, seeks

6    review of a November 25, 2013, decision of the BIA affirming

7    the March 15, 2012, decision of an Immigration Judge (“IJ”)

8    denying her application for asylum, withholding of removal, and

9    relief under the Convention Against Torture (“CAT”).     In re Hui

10   Zhu, No. A088 805 016 (B.I.A. Nov. 25, 2013), aff’g No. A088

11   805 016 (Immig. Ct. N.Y. City Mar. 15, 2012).       We assume the

12   parties’ familiarity with the underlying facts and procedural

13   history of this case.

14           The applicable standards of review are well established.

15   See 8 U.S.C. § 1252(b)(4)(B); see also Jian Hui Shao v. Mukasey,

16   546 F.3d 138, 157-58 (2d Cir. 2008); Xiu Xia Lin v. Mukasey,

17   534 F.3d 162, 163-64 (2d Cir. 2008).      Zhu applied for asylum

18   and related relief based on claims of past religious persecution

19   and a fear of future persecution on account of both her religion

20   and the birth of her children in the United States purportedly

21   in violation of China’s population control program.

22   A.      Past Persecution

23           The agency concluded that Zhu’s past persecution claim was


                                       2
     10242016-19
1    not credible.         The agency may, “[c]onsidering the totality of

2    the circumstances, . . . base a credibility determination on

3    the demeanor, candor, or responsiveness of the applicant,” and

4    inconsistencies in the record evidence “without regard to

5    whether”      those    inconsistencies   go   “to    the   heart   of   the

6    applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

7    Lin, 534 F.3d at 163-64.          Substantial evidence supports the

8    agency’s determination that Zhu was not credible as to her claim

9    that she suffered persecution in China on account of her

10   Christian faith.

11           The IJ reasonably relied, in part, on Zhu’s demeanor,

12   noting that she appeared to be acting while testifying.                 See

13   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430

14 F.3d 77, 81 n.1 (2d Cir. 2005).          That finding and the overall

15   credibility      determination    are    bolstered    by   contradictory

16   evidence regarding whether authorities asked Zhu to sign a

17   confession letter during her alleged detention and whether she

18   signed it.      See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d
19   99, 109 (2d Cir. 2006) (“We can be still more confident in our

20   review of observations about an applicant’s demeanor where, as

21   here, they are supported by specific examples of inconsistent

22   testimony.”); Xiu Xia Lin, 534 F.3d at 166-67.                     Having

23   questioned Zhu’s credibility, the agency reasonably relied


                                          3
     10242016-19
 1   further on her failure to provide a statement from her husband

 2   to corroborate her claim.        See Biao Yang v. Gonzales, 496 F.3d
3   268, 273 (2d Cir. 2007); Yan Juan Chen v. Holder, 658 F.3d 246,

 4   253 (2d Cir. 2011).       Given the demeanor, inconsistency, and

 5   corroboration       findings,   the       agency’s    adverse      credibility

 6   determination is supported by substantial evidence.                         See

 7   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

 8   B.      Well-Founded Fear of Persecution

 9           The agency did not err in finding Zhu’s claimed fear of

10   future religious persecution diminished by the fact that her

11   mother and brother, who practice Christianity in an underground

12   church in China, have remained in that country unharmed since

13   Zhu’s departure in 2004.        See Melgar de Torres v. Reno, 191 F.3d
14   307, 313 (2d Cir. 1999).          Furthermore, the record evidence

15   provides that tens of millions of Christians practice in

16   unregistered churches in China, and that government officials

17   do not interfere with such practice in some areas of the country.

18   See Jian Xing Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005)

19   (“In the absence of solid support in the record . . . , [an

20   applicant’s] fear is speculative at best”); cf. Jian Hui Shao,

21 546 F.3d at 142-43, 149, 169-70 (finding no error in the agency’s

22   requirement that an applicant demonstrate a well-founded fear

23   of    persecution    specific    to   his     or     her   local    area   when


                                           4
     10242016-19
1    persecutory acts vary according to locality).

2            Finally, for largely the same reasons as this Court set

3    forth in Jian Hui Shao, we find no error in the agency’s

4    determination that Zhu failed to demonstrate her eligibility

5    for relief based on the births of her children in the United

6    States purportedly in violation of China’s population control

7    program.       See Jian Hui Shao, 546 F.3d at 158-72.

8            The agency’s conclusion that Zhu failed to demonstrate a

9    credible claim of past persecution or a well-founded fear of

10   future persecution is dispositive of asylum, withholding of

11   removal, and CAT relief.      See Paul v. Gonzales, 444 F.3d 148,

12   156-57 (2d Cir. 2006).

13           For the foregoing reasons, the petition for review is

14   DENIED.       As we have completed our review, any stay of removal

15   that the Court previously granted in this petition is VACATED,

16   and any pending motion for a stay of removal in this petition

17   is DISMISSED as moot.       Any pending request for oral argument

18   in this petition is DENIED in accordance with Federal Rule of

19   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

20   34.1(b).

21                                    FOR THE COURT:
22                                    Catherine O’Hagan Wolfe, Clerk




                                        5
     10242016-19